       Case 1:19-cv-00071-SPW-TJC Document 96 Filed 08/13/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 TODD COPENHAVER and AMBER                          CV 19-71-BLG-SPW-TJC
 COPENHAVER,

                     Plaintiffs,                    ORDER

 vs.

 CAVAGNA GROUP S.p.A. OMECA
 DIVISION, et al.,
                   Defendants.

       Before the Court is Plaintiffs Todd and Amber Copenhaver’s Motion to

Compel. (Doc. 63.) Pursuant to this Court’s Order, the parties filed a joint status

report outlining meet and confer efforts, and identifying the issues remaining to be

resolved. (Docs. 91, 92.) A hearing was then held on August 11, 2020, in the

Bighorn Courtroom, James F. Battin Federal Courthouse in Billings, Montana,

before the undersigned. At the hearing, the parties spent approximately one-hour

forty-five minutes engaged in additional meet and confer efforts, resolving all

issues identified in their joint status report. The parties entered their stipulation on

the record, and the Court ordered that discovery in the case would proceed

according to the parties’ agreement. The Court also ordered that the issues covered

by the parties’ stipulated agreement shall be subject to Fed. R. Civ. P. 37(a) and

(b).
     Case 1:19-cv-00071-SPW-TJC Document 96 Filed 08/13/20 Page 2 of 2



      The parties also raised an additional issue at the hearing relative to language

to be used in the parties’ proposed non-disclosure agreement. The Court allowed

the parties 14 days to simultaneously file briefs outlining their respective positions

on the issue. Therefore,

      IT IS HEREBY ORDERED that Plaintiff’s Motion to Compel is

GRANTED to the extent the issues raised are covered by the parties’ stipulated

agreement. The motion is DENIED as moot with respect to all remaining issues.

If Plaintiff intends to seek fees and costs in connection with the motion, Plaintiff

may file their request within 14 days of the date of this order. Defendants will be

given 14 days to respond. The Court will determine whether fees and costs should

be awarded under Fed. R. Civ. P. 37(a)(5).

      IT IS FURTHER ORDERED that the parties have 14 days from the date of

this order to submit the proposed non-disclosure agreement, accompanied by any

briefs the parties wish to submit outlining their position of the issue and the

applicability of the Gus Barber Antisecrecy Act, Mont. Code Ann. § 2-6-1020.

      IT IS ORDERED.

      DATED this 13th day of August, 2020.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
